     Case 2:19-cv-08872-DSF-JEM Document 29 Filed 10/26/20 Page 1 of 2 Page ID #:124

                                                                              JS-6
1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
12    NATIONAL PUBLIC RADIO, INC.              No. CV 19-08872-DSF (JEMx)
      and INA JAFFE,
13                                             DISMISSAL ORDER
                 Plaintiffs,
14                                             Hon. Dale S. Fischer
                        v.                     United States District Judge
15
      CENTERS FOR MEDICARE AND
16    MEDICAID SERVICES; U.S.
      DEPARTMENT OF HEALTH AND
17    HUMAN SERVICES,
18               Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-08872-DSF-JEM Document 29 Filed 10/26/20 Page 2 of 2 Page ID #:125




1           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
2     separately filed stipulation of the Parties, this action is dismissed with prejudice.
3           IT IS SO ORDERED.
4      DATED: October 26, 2020
5
                                              Honorable Dale S. Fischer
6                                             UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
